Citation Nr: 0524441	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  03-12 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from August 1986 to August 
1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision by the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In January 2005, the Board remanded 
this case.


FINDING OF FACT

The veteran has PTSD due to being sexually harassed during 
service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.304(f) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In the instant case, the veteran's claim 
is being granted.  As such, any deficiencies with regard to 
VCAA are harmless and nonprejudicial.  




Background

The veteran maintains that she was repeatedly sexually 
harassed  during service and that these actions resulted in 
PTSD.  She filed her claim for service connection for PTSD in 
1999.  She has provided contentions.  The veteran maintains 
that her superior officer made repeated comments regarding 
how women should be home raising children, doing housework, 
and should not be in this man's Army.  She alleges that she 
called her mother  to complain of his comments and her mother 
in turn called her unit.  Thereafter, she was yelled at by 
her superior officer.  She further alleges that there was an 
incident in the Persian Gulf involving chemical equipment 
where she was again reprimanded and yelled at.  The next day, 
she reported to sick call because she was not feeling well.  
At that time, she discovered that she was pregnant.  This 
occurred in late 1990.  She was placed on profile due to her 
pregnancy.  She was subsequently on guard duty when she began 
to feel ill again.  She requested to go get some crackers to 
relieve the nausea and was told that she was relieved from 
duty for the night.  However, she ran into her superior 
officer who yelled at her and told her that she was going to 
be court martialed for leaving her post without being 
relieved.  She then made complaints about this person.  Her 
superior then made her carry heavy packs despite her 
pregnancy and she was fearful that she would miscarry.  She 
related that after she delivered her son she was once again 
under the same superior officer and he continued to harass 
her.  She stated that she called her mother crying and saying 
that she could not take it anymore and wanted to go AWOL or 
kill herself.  She was unable to sleep and lost weight.  Her 
mother convinced her to stay in the Army and came to visit 
her with her son.  She contends that she has been diagnosed 
with PTSD due to these incidents.  

A review of the service medical records and service personnel 
records do not show any report of harassment or of the 
veteran being given an unsatisfactory review.  The service 
medical records do document weight loss.  In addition, of 
record is a January 1991 Record of Proceedings under Article 
15which shows that the veteran was reprimanded after leaving 
her guard post without being relieved.  The date of this 
document shows that this event occurred when the veteran was 
newly pregnant.  

In support of her claim, the veteran submitted letters from 
her Aunt and her mother.  They stated that the veteran called 
in 1992 and was very depressed and said that she did not want 
to live.  She related that events were occurring in the 
military which she could not discuss.  Her mother told her to 
hang in there and left the next day to visit her with her 
son.  

There is also post-service medical evidence of record which 
shows that the veteran has PTSD and has been under treatment 
for that disorder.  

In an August 1999 report, A VA staff psychiatrist stated that 
the veteran had PTSD due to being harassed by her commanding 
officer during service that had humiliated her and had 
publicly threatened her.  In a November 2000 report, a VA 
clinical nurse specialist and a physician indicated that the 
veteran had PTSD which was due to traumas incurred during 
service .  The event with the chemical equipment was cited.  

In June 2001, the veteran was afforded a VA psychiatric 
examination.  At that time, she reported the same contentions 
as noted above.  Mental status examination resulted in a 
diagnosis of PTSD.  The physician, a member of the American 
Board of Psychiatry and Neurology, explained why she met the 
criteria for a diagnosis of PTSD.  

In an April 2003 report, a VA licensed social worker and a VA 
psychiatrist stated that the veteran had PTSD due to the 
incidents in service involving her superior officer.  In June 
2005, they issued another report stating the same and 
emphasized that the veteran had PTSD due to her mistreatment 
by her superior officer during service.  The specific 
incidents reported by the veteran, as noted above, were cited 
in the report.  




Analysis

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

In Patton v. West, 12 Vet. App. 272, 278 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2004)).

The Board notes that the Board is considering sexual 
harassment as being under the directives of claims involving 
sexual assault.  

In this case, there is no specific inservice record of the 
alleged sexual harassment.  VA has acknowledged that in cases 
such as these, the service records may be devoid of evidence 
because many victims do not file official reports either with 
military or civilian authorities.  This is the case here.  
The veteran has not provided any evidence of the harassment 
contemporaneous to the alleged occurrences.  However, there 
is other evidence of record.  

The service medical records show weight loss.  Her relatives 
have submitted supporting statements which generally 
corroborate her statements.  The Article 15 also occurred 
when she stated that it occurred.  It does not corroborate 
that she left her post after being relived, but it does 
corroborate that this event occurred during the early stages 
of her pregnancy.  In May 1993, the veteran reported that she 
did not experience sexual harassment during service.  
However, since 1999, the veteran has been consistent in her 
report of the incidents and has reported the same contentions 
for the past 6 years.  VA has recognized that because of the 
nature of these claims, victims are not always forthcoming 
regarding the information.  When the veteran initially denied 
the harassment, she was recently discharged from service.  

The veteran has sought regular psychiatric treatment.  She 
has also been afforded a VA examination.  She described her 
inservice experiences.  All of the VA psychiatric 
professionals, without exception, determined that she had 
PTSD due to the inservice events.  The inservice events, as 
noted, are generally supported by the record.  There is no 
inservice evidence which negates her statements.  There is no 
competent medical evidence which attributes her PTSD to any 
other source.  It was the medical determination of all of the 
medical professionals that her inservice stressors resulted 
in PTSD.  

Thus, the evidence against the veteran's claim is the lack of 
inservice evidence that the alleged incidents occurred and 
the lack of a report to medical personnel that the incidents 
occurred for several years.  The evidence supporting the 
claim is the consistency of the veteran's report of the 
alleged incidents, the supporting lay evidence, and the 
medical opinions of VA professionals.  

In light of the lay evidence as well as the post-service 
competent medical evidence, the Board finds that the 
veteran's assertions that she was sexually harassed during 
service are credible.  The Board has afforded all reasonable 
doubt in favor of the veteran.

The veteran has PTSD due to being sexually harassed during 
service.  Accordingly, PTSD was incurred in active service.  
Therefore, service connection for PTSD is warranted in this 
case.


ORDER

Service connection for PTSD is granted.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


